UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1485


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

PAUL J. HARRIS, Esquire,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00102-FPS)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul J. Harris, Appellant Pro Se.      Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul J. Harris appeals from the district court’s order

granting    summary       judgment   in   favor       of     the    Government         in    its

action    to    recover    from    Harris       money       owed   to     the    Centers      of

Medicare       and    Medicaid    Services       as     a    result       of    third-party

payments made to a Medicare beneficiary.                          We have reviewed the

record and find no reversible error.                    Accordingly, we affirm for

the reasons stated by the district court.                            United States v.

Harris,    No.       5:08-cv-00102-FPS      (N.D.W.         Va.    Mar.    26    &    June   4,

2009).     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented          in    the       materials

before    the    court    and     argument      would       not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                            2